PER CURIAM.
Respondent, Fratus, who was plaintiff in .a law action in the trial court was permitted to take a voluntary non-suit with an approving order of the trial judge. Bennett appealed to the Court of Appeal, Third District. On Motion of Fratus as appellee, the District Court dismissed the appeal on the ground that the order permitting the non-suit was non-final and therefore not subject to review by appeal. Bennett v. Fratus, Fla.App., 164 So.2d 827. It is claimed here "that the cited decision conflicts with the decision of the Court of Appeal, First District, in Dobson v. Crews, 164 So.2d 252. There is no conflict. Here there was no final judgment. In Dobson, there was a final judgment. Hence no conflict exists. Even if an interlocutory appeal had been filed, the order did not relate to venue or jurisdiction of the person. Rule 4.2(a) Fla. App. Rules., 31 F.S.A.
Since the instant decision we have disposed of the voluntary non-suit problem in Crews v. Dobson, Fla., 177 So.2d 202, opinion filed July 7, 1965.
The writ is denied.
TPIORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.